DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10879864. Although the claims at issue are not identical, they are not patentably distinct from each other. For example:
Regarding claim 1, 10879864 teaches an apparatus for measuring a change in a pitch or a frequency from an audio device, wherein the audio device having an input terminal and an output terminal (claim 1, an apparatus for measuring a change in modulation index of an audio device, wherein the audio device having an input terminal and an output terminal; claim 8, wherein modulation index for the modulated signal including frequency modulation is characterize by the test signal), comprising:
coupling to the input of the audio device a test signal comprising a modulated signal wherein the modulated signal includes a first modulating signal, a first carrier signal, and wherein the first carrier signal is modulated by the first modulating signal (claim 1, coupling to the input of the audio device a test signal comprising a modulated signal wherein the modulated signal is characterized by a modulating signal, a carrier signal, and a modulating index and wherein the carrier signal is modulated by the modulating signal);
the modulated signal having a first pitch variation or a first frequency variation of the first carrier signal, wherein the first pitch variation or the first frequency variation of the first carrier signal is c+/−Δf);
coupling an output signal from the output terminal of the audio device to an input terminal of a demodulator to measure the change in the pitch or the change in the frequency at the output terminal of the audio device (claim 1, coupling an output signal from the output terminal of the audio device to an input terminal of a demodulator to measure the modulation index at the output terminal of the audio device) and further comprising an output terminal from the demodulator to provide a signal indicative of the pitch variation or the frequency variation from the output of the audio device, wherein the pitch variation or the frequency variation from the output of the audio device is changed from the first pitch variation or is changed from the first frequency variation (claim 1,  further comprising an output terminal from the demodulator to provide a signal indicative the modulation index from the output of the audio device; claim 10, further measuring the frequency of a signal at the output terminal of the audio device that is characterized as fc+/−k0Δf with k0≠1).
The remaining independent and dependent claims can similarly be rejected using one or more claims of the patent (whether alone or in combination).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10299041. Although the claims at issue are not identical, they are not patentably distinct from each other. See above as an example rejection.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10158957. Although the claims at issue are not identical, they are not patentably distinct from each other. See above as an example rejection.

10012682. Although the claims at issue are not identical, they are not patentably distinct from each other. See above as an example rejection.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9820065. Although the claims at issue are not identical, they are not patentably distinct from each other. See above as an example rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 11-13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabot (US5420516) in view of Fera (US6405147).
Regarding claim 1, Cabot teaches an apparatus for measuring a change in a pitch or a frequency from an audio device, wherein the audio device having an input terminal and an output terminal (abstract, col 1 lines 9-14, apparatus for measurement of distortion [i.e. frequency response and phase 
and further comprising an output terminal from the demodulator to provide a signal indicative of the pitch variation or the frequency variation from the output of the audio device, wherein the pitch variation or the frequency variation from the output of the audio device is changed from the first pitch variation or is changed from the first frequency variation (col 2 lines 52-68, modulating a signal wave with a carrier wave creates a modulated wave (definition of signal modulation) wherein the modulated wave comprises of a first frequency variation [i.e. expected frequency variation such as known frequency modulation]; the output signal from DUT is measured to determine characteristics such as frequency response, harmonic distortion, intermodulation distortion, phase distortion, wow and flutter [i.e. “distortion effects” that are different than the expected frequency variations during frequency modulation]).
Cabot fails to explicitly teach coupling to the input of the audio device a test signal comprising a modulated signal wherein the modulated signal includes a first modulating signal, a first carrier signal, and wherein the first carrier signal is modulated by the first modulating signal;
the modulated signal having a first pitch variation or a first frequency variation of the first carrier signal, wherein the first pitch variation or the first frequency variation of the first carrier signal is determined by the first modulation signal;
coupling an output signal from the output terminal of the audio device to an input terminal of a demodulator to measure the change in the pitch or the change in the frequency at the output terminal of the audio device.
Fera teaches coupling to the input of the audio device a test signal comprising a modulated signal wherein the modulated signal includes a first modulating signal, a first carrier signal, and wherein the first carrier signal is modulated by the first modulating signal (Fig. 3, Fig. 6, waveform generator 
the modulated signal having a first pitch variation or a first frequency variation of the first carrier signal, wherein the first pitch variation or the first frequency variation of the first carrier signal is determined by the first modulation signal (col 23 lines 39-57, in frequency modulation, a frequency characteristic is modified in order to transmit the data signal using the carrier signal; this is well-known knowledge to one of ordinary skill in the art in the field of signal modulation);
coupling an output signal from the output terminal of the audio device to an input terminal of a demodulator to measure the change in the pitch or the change in the frequency at the output terminal of the audio device (Fig. 2, Fig. 14, a signal processor is coupled at the output to measure signal transfer characteristics of the DUT; see also Cabot, col 2 lines 52-68, where various characteristics/distortions are measured from the DUT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of a modulated signal as an input (as taught by Fera) to the signal device measurement system (as taught by Cabot). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the result of measuring a performance of an audio device. Since Fera and Cabot are in the field of measuring signal characteristics from a device under test (DUT), it would’ve been advantageous to use the techniques of Fera because of the ease of stimulus waveform generation, ease of stimulus calibration, the possibility of discrete spectral sampling, arbitrarily high accuracy and sensitivity, automatic time synchronization and uniform spectral stimulation (Fera, col 5 lines 35-40).
Regarding claim 2, Cabot in view of Fera teaches wherein the audio device includes a digital audio device including data compression (Fera, col 13 lines 38-46, ADC performance characteristics can be chosen such as sample rate and sample frequency, bandwidth, and number of bits per sample).
Regarding claim 3, Cabot in view of Fera teaches wherein the output signal of the audio device causes a change in frequency deviation from the test signal wherein the test signal includes a frequency modulation signal with a predetermined frequency deviation (Cabot, col 13 lines 46-51, simple measuring of distortion compares the output of the DUT from the [known] input to determine the differences (i.e. distortion); output of the audio device [i.e. DUT] causing a change in frequency deviation [different than the known deviation for a test signal using known frequency modulation] would count as distortion).
Regarding claim 6, Cabot in view of Fera teaches wherein the change in frequency deviation at the output of the audio device provides a distorted modulation effect (Fera, col 1 lines 57-60, deviation from the expected transfer function is known as distortion).
Regarding claim 7, Cabot in view of Fera teaches wherein the demodulator includes an amplitude modulation demodulator, a phase modulation demodulator, or a frequency modulation demodulator (Cabot, col 2 lines 54-55, amplitudes, phases and frequencies of the DUT output signal can be determined).
Regarding claims 11-13, it is rejected similarly as claims 1-3, respectively. The method can be found in Cabot (abstract, method). 
Regarding claims 16-17, it is rejected similarly as claims 6-7, respectively. The method can be found in Cabot (abstract, method).

Allowable Subject Matter
Claims 4-5, 8-10, 14-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming any of the above rejection(s) and/or objection(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.